UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
JOB CREATORS NETWORK,                                           )   21-cv-__________
                                                                )
                                                                )
                           Plaintiff,                           )
                                                                )
                           v.                                   )
                                                                )
OFFICE OF THE COMMISSIONER OF                                   )
BASEBALL D/B/A MAJOR LEAGUE                                     )
BASEBALL, ET AL.,                                               )
                                                                )
                                                                )
                           Defendants.                          )
--------------------------------------------------------------- x

                                DECLARATION OF ALFREDO ORTIZ

         Alfredo Ortiz, being over the age of eighteen, hereby declares:

         1.       I am the president and CEO of Job Creators Network (“JCN”), a not-for-profit

organization registered under section 501(c)(4) of the Internal Revenue Code. I submit this

declaration in support of JCN’s motion for a preliminary injunction.

         2.       In July 2019, Defendant Robert D. Manfred Jr., the Commissioner of Baseball, on

behalf of Major League baseball (“MLB”) announced that the 2021 All-Star game would be

played at SunTrust Park, now called Truist, Park, in Cobb County, Georgia, a county in the

greater Atlanta metropolitan area.

         3.       Like other marquee sports events, the All-Star game has grown over the years into

a multi-day attraction that extends well beyond the game itself. Two days before the main event,

the All-Star Futures game is played, featuring top minor-league prospects. One day before the

game, the popular Home Run Derby is held, featuring many of the baseball’s top sluggers.

         4.       On March 26, 2021, Georgia Governor Brian Kemp signed into law the Election

Integrity Act.


                                                          1
        5.       On April 2, 2021, MLB announced that it was moving the game from Atlanta.

Commissioner Manfred publicly stated: “I have decided that the best way to demonstrate our

values as a sport is by relocating this year's All-Star game. Major League Baseball

fundamentally supports voting rights for all Americans and opposes restrictions to the ballot

box.”

        6.       On April 6, 2021, MLB announced that the All-Star game would be played at

Coors Field in Denver, Colorado. The game is scheduled for July 13, 2021.

        7.       JCN is a nonpartisan organization whose mission is to educate employees of Main

Street America, in order to protect the 85 million people who depend on the success of small

businesses. JCN provides its members with the tools to become the voice of free enterprise in

the media, in Congress, in state capitals, in their communities, and their workplaces – allowing

them to hold policymakers and politicians accountable to job creators and their employees.

When JCN members suffer injury due to bad public policy, JCN amplifies their stories in the

media to educate policymakers and the public about the significant consequences of bad public

policy in an attempt to rectify it.

        8.       JCN supports over 30 million small businesses nationwide, with over 10,000

members in Georgia. JCN’s members include over 3,600 small business owners and individual

supporters in the Atlanta metro area. Some of these businesses are going to suffer substantial

losses if the All-Star game is not immediately reinstated in Truist Park. According to the U.S.

Census Bureau, Atlanta is 51% black, while Denver is only 9% black. U.S. Census Bureau data

also indicates that there are roughly 7.5 times more black-owned small businesses in Georgia

than Colorado.




                                                2
       9.      Businesses affected by the loss of the game include those in the Atlanta metro

area leisure and hospitality and bar and restaurant sectors. Specifically, they include Gus Tselios,

owner of Marietta Diner; Sandra Cook, owner of Catered Southern Events; and Darrell

Anderson, the black owner of a limousine business. These businesses lost out on increased

revenue associated with Atlanta’s hosting of the game. Some businesses had already made

investments to take advantage of the opportunity. For instance, Gus Tselios had created a special

All-Star game menu that he has now had to shelve.

       10.     The Cobb County Travel and Tourism Bureau estimates that MLB’s decision to

move the All-Star game will cost local businesses more than $100 million in lost business. The

2019 All-Star game in Cleveland was estimated to have generated $65 million in economic

activity. The 2013 game in New York City was estimated to have created $191.5 million in

revenue.

       11.     The cancellation of the All-Star game has also caused direct damage to JCN.

Since MLB’s announcement to move the All-Star game on April 2, 2021, JCN has had to divert

resources to address the grave harm to its Atlanta-area members. JCN also incurred additional

expenses including posting multiple billboard signs in New York’s Times Square and advertising

in The New York Times. It has also been required to divert personnel from its fundraising efforts

resulting in lower receipts. Together, these costs exceed $1.6 million.

       12.     The harm to JCN’s members is ongoing. Follow-on events scheduled for after the

All-Star game such as conventions and other events have been canceled because of the decline in

Atlanta tourism. For instance, Will Smith pulled the filming of his latest movie from Georgia.

       13.     The unjustified stigma and racial bias associated with MLB’s stated reason of

canceling the All-Star game, viz, that Georgia has passed a racist and biased election law, has




                                                 3
caused consumers and businesses to rethink or outright cancel their interest in holding events or

conducting business in Georgia. This has resulted in incalculable additional losses and costs for

businesses trying to lure customers to Georgia. For instance, as a result of Will Smith pulling his

movie, the local Georgia film industry, including some crew members from Alienworx in

Savannah, have lost out on employment opportunities.

       I declare, under the penalty of perjury, that the foregoing is correct.



Dated: May 31, 2021




                                              ______________________________
                                              Alfredo Ortiz




                                                 4
